DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Objections
Claims 1 and 10 is objected to because of the following informalities.
Considering Claim 1: For consistency in claim terminology, applicant should replace the term “poly(oxyalkyeneglycol)” at line 8 of claim 1 with “poly(oxyalkylene glycol),” which is how the limitation is identified at line 4 of claim 1.
Considering Claim 10: As in claim 1, applicant should replace the term “poly(oxyalkyeneglycol)” with “poly(oxyalkylene glycol).”  Additionally, it appears that while claim 10, which depends from claim 1, does recite a limitation not expressly present in claim 1, the polyphenol/poly(oxyalkylene glyol) range permitted by claim 10 is no different than the range permitted by claim 1.  That is to say, the range appearing in claim 10 does not narrow the scope of the range recited by claim 1 because the range of claim 1 (less than or equal to 0.5) is already narrower than the range of claim 10 (less than or equal to 2).  Applicant should address this objection by either canceling claim 10 or by amending claim 10.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, 14, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2014/0200324 (“Bassi”) in view of WO 2015/083092 (“Grünbauer”).
Considering Claim 1: Bassi teaches an example method of making a lignin polyol.  (Bassi, ¶¶ 41-46).  In the example method, Bassi teaches reacting propylene oxide (i.e., at least one alkoxylating agent) with solid lignin (i.e., at least one polyphenol) in glycerol (i.e., a solvent) together with a tetramethylguanidine catalyst (i.e., at least one catalyst).  (Id. ¶ 46).  Bassi teaches heating at a temperature of 125-130 °C and pressure of 40-60 psi.  (Id.).  The temperature taught by Bassi falls within the temperature range of claim 1.  The 40-60 psi pressure of Bassi corresponds to about 0.28-0.41 MPa.  This range falls within the range of claim 1.  This reacting step of Bassi reads on the “reacting step” of claim 1.
	Bassi teaches that after the reaction is completed, the last traces of propylene oxide are removed by vacuum distillation.  (Id.).  This removal step of Bassi reads on the “removing” step of claim 1.
	Bassi does not teach that the solvent used in the reaction is “at least one poly(oxyalkylene glycol)” in an amount such that the ratio of the lignin to poly(oxyalkylene glycol) is “less than or equal to 0.5.”   However, Grünbauer teaches PEG400 (i.e., a polyethylene glycol) as a dispersant for lignin in a reaction with propylene oxide.  (Grünbauer, 13-14, Example 5; 5, line 8, to 6, line 5).  The PEG400 dispersant of Grünbauer appears to function as a solvent in Example 5 of Grünbauer because of the amount used (80 parts PEG400 with 20 parts lignin) and because Grünbauer refers to the stirring of the mixture after quenching with a small amount of acetic acid.  (Id. 13-14, Example 5).  The ratio of lignin to PEG400 in this example is 20 : 80, or, equivalently 0.25.  (Id.).  This value falls within the “less than or equal to 0.5” range of claim 1.  Bassi and Grünbauer are analogous art because they are directed to the same field of endeavor as the claimed invention, namely the alkoxylation of lignin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the glycerol solvent of Bassi with the PEG400 dispersant of Grünbauer in the amount, relative to lignin, taught by Grünbauer, and the motivation to have done so would have been that Grünbauer shows that PEG400 is an effective dispersant/solvent in this amount for conducting the alkoxylation of lignin with propylene oxide.  (Id. 13-14, Example 5; 5, line 8, to 6, line 5).
Considering Claims 2 and 3: Bassi teaches lignin.  (Bassi, ¶ 46).
Considering Claims 4 and 5: Bassi teaches propylene oxide.  (Bassi, ¶ 46).  Propylene oxide corresponds to formula (I) of claim 4 where R1 is a C1 alkyl radical.
Considering Claim 7: Bassi teaches a tetramethylguanidine catalyst.  (Bassi, ¶ 46).
Considering Claims 8 and 9: Bassi teaches PEG400.  (Bassi, ¶ 46).  The PEG400 of Bassi has a very close structural similarity to the polypropylene glycol 400 of claim 9.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979); see MPEP § 2144.09.  Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious.  See MPEP § 2144.09(III).
	In the present case, the monomers used to make the PEG400 of Bassi (ethylene oxide) and the polypropylene glycol of claims 8 and 9 (i.e., propylene oxide) are closely related epoxides that one of ordinary skill would immediately understand to produce well-known hydrophilic polymers when polymerized (i.e., polyethylene glycol and polypropylene glycol, respectively) with similar structures.  The PEG400 of Bassi also has a similar utility as the claimed solvent, namely as a solvent/dispersant for lignin in an alkoxylation reaction.
Considering Claim 10: Bassi teaches 100 parts of lignin and 50 parts of glycerol.  (Bassi, ¶ 46).  This is a 2:1 ratio that falls within the claimed weight ratio range.  Grünbauer teaches 20 parts of lignin and 80 parts of PEG400.  (Grünbauer, 13-14, Example 5).  This 20:80 ratio also falls within the claimed weight ratio range.
Considering Claim 11: The example method of Bassi makea a batch of alkoxylated lignin (i.e., it is batchwise).  (Bassi, ¶ 46).  
Considering Claim 12: Bassi teaches that the “final product” of the claimed method is a viscous liquid polyol having certain properties.  (Bassi, ¶ 46).  Obtaining this final product necessarily entails “recovering” the product.
Considering Claim 14: Bassi teaches that only glycerol is used as solvent in the example method.  (Bassi, ¶ 46).  One of ordinary skill would have a reasonable expectation of success in replacing all of the glycerol of Bassi with the PEG400 of Grünbauer because Grünbauer teaches that this dispersant/solvent alone is suitable for use in lignin alkoxylation.  (Grünbauer, 13-14, Example 5; 5, line 8, to 6, line 5).
Considering Claim 15: Bassi teaches that the lignin polyols formed by the alkoxylation reaction are used to make polyurethane foams.  (Bassi, ¶ 57).
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over US 2014/0200324 (“Bassi”) and WO 2015/083092 (“Grünbauer”), and further in view of SE452473B (“Schonfeldt”; see the 18-page foreign reference document made of record by applicant on July 29, 2022).
Considering Claim 6: The relevant teachings of Bassi and Grünbauer are discussed above with respect to the obviousness rejection of claim 1.
Bassi does not teach an example where the ratio of lignin (i.e., polyphenol) to propylene oxide (i.e., alkoxylating agent) is between 0.05 to 0.5.   However, Schonfeldt teaches an example where 100 g of lignin is alkoxylated with 250 g of ethylene oxide.  (Schonfeldt, ¶ 30, Example 1).  The ratio of lignin (i.e., polyphenol) to ethylene oxide (i.e., the alkoxylating agent) in this example is 1 : 2.5, which is equal to a ratio of 0.4.  This ratio falls within the range of claim 6.  Schonfeldt further teaches, generally, that it is suitable to use a weight ratio of ethylene oxide to lignin of between 2:1 and 200:1.  (Id. ¶ 13).  This corresponds to a lignin–ethylene oxide ratio range of 0.005 to 0.5.  This range substantially overlaps with the range of claim 6.  Schonfeldt further teaches that a desired dispersibility of an ethoxylated lignin “in water and in alkaline and acidic media” can be achieved to adjusting the length of the ethylene oxide chain (i.e., the number of ethylene oxide groups in each chain attached to the lignin).  (Id. ¶ 9).  In this passage Schonfelt suggests that the more ethylene oxide that is used in the reaction, the longer the ethylene oxide chains will be.  (Id.).  The examples of Schonfeldt focus on using ethylene oxide or mixtures of ethylene oxide with other alkylene oxides as an alkoxylating agents for lignin.  (Id.  ¶¶ 30-44, Examples 1 through 11).  Bassi teaches, generally, that it is suitable to use ethylene oxide rather than propylene oxide.  (Bassi, ¶ 12).  Schonfeldt is analogous art because it is directed to the same field of endeavor as the claimed invention, namely alkoxylation of lignin with alkylene oxides.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the amount of alkylene oxide (i.e., alkoxylating agent) relative to the amount of lignin in the process of Bassi to fall within the range of claim 6, and the motivation to have so would have been, as Schonfeldt suggests, that such adjustments can be used to achieve a desired dispersibility of the product in water or alkaline and acidic media.  (Schonfeldt, ¶¶ 9, 13).  
Furthermore, the claimed ratio is simply the relative concentrations of the lignin and alkylene oxide.  Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of alkoxylating lignin with an alkylene oxide, and applicant has not presented any evidence indicating that the relative concentration of the lignin and alkylene oxide is critical.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Pat. 11,066,524 in view of WO 2015/083092 (“Grünbauer”).
Considering Claim 1: Claim 1 of the ’524 patent teaches a process for producing an alkoxylated polyphenol that includes a “reacting” step and a “removing” step that correspond to the two steps of present claim 1.  Claim 1 of the ’524 patent teaches the polyphenol, alkoxylating agent, and catalyst limitations of present claim 1.  Claims 7 and 8 of the ’524 patent teach temperature and pressure ranges that overlap with the ranges of present claim 1.
The claims of the ’524 application do not teach that the solvent used in the reacting step is “at least one poly (oxyalkylene glycol)” in an amount such that the ratio of the polyphenol to poly(oxyalkylene glycol) is “less than or equal to 0.5.”  However, Grünbauer teaches PEG400 (i.e., a polyethylene glycol) as a dispersant for lignin in a reaction with propylene oxide.  (Grünbauer, 13-14, Example 5; 5, line 8, to 6, line 5).  The PEG400 dispersant of Grünbauer appears to function as a solvent in Example 5 of Grünbauer because of the amount used (80 parts PEG400 with 20 parts lignin) and because Grünbauer refers to the stirring of the mixture after quenching with a small amount of acetic acid.  (Id. 13-14, Example 5).  The ratio of lignin to PEG400 in this example is 20 : 80, or, equivalently 0.25.  (Id.).  This value falls within the “less than or equal to 0.5” range of claim 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the solvent used in claim 1 of the ’524 patent with the PEG400 dispersant of Grünbauer in the amount taught by Grünbauer, and the motivation to have done so would have been that Grünbauer shows that PEG400 in this amount is an effective dispersant/solvent for conducting the alkoxylation of lignin with propylene oxide.  (Id. 13-14, Example 5; 5, line 8, to 6, line 5).
Considering Claims 2-12, 14, and 15: The claims of the ’524 patent and Grünbauer teach or suggest the limitations of the present dependent claims.
Response to Arguments
Applicant’s arguments in the remarks dated July 15, 2022, have been fully considered, and the examiner responds as follows.
A) At page 5 of the remarks, applicant argues that the obviousness rejection of claim 1 over Bassi and Grünbauer should be withdrawn because Bassi does not teach the claimed polyphenol/poly(oxyalkylene glycol) weight ratio.  This argument has been fully considered but is not found to be persuasive.  As explained above in the rejection of claim 1, the newly added weight ratio limitation is taught by Grünbauer.  (Id. 13-14, Example 5).  Specifically, Grünbauer teaches an example where the ratio of lignin to PEG400 is 20 : 80, or, equivalently, 0.25.  (Grünbauer, 13-14, Example 5).  This value falls within the range of claim 1.
B) At page 6 of the remarks, applicant argues that the non-statutory double patenting rejection should be withdrawn because there is no motivation to replace the alkoxylated polyphenol solvent in the conflicting patent claims with the PEG400 of Grünbauer.  Applicant asserts that there are certain advantages of using the solvent of the conflicting patent claims over the prior art.  This argument has been fully considered but is not found to be persuasive.  There is no suggestion in the conflicting claims themselves that the solvent is irreplaceable.  Moreover, the examiner is proposing a modification of the conflicting claims, and one of ordinary skill would understand that different solvents may have different advantages and/or disadvantages.  Even if the alkoxylated phenol solvent of the conflicting patent claims does have certain advantages, Grünbauer identifies other advantages of using PEG400.  Specifically, Grünbauer shows that PEG400 in the claimed amount is an effective dispersant/solvent for conducting the alkoxylation of lignin with propylene oxide.  (Grünbauer, 13-14, Example 5; 5, line 8, to 6, line 5).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767